TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00629-CV





D & J Transport, Inc. and D & J Trucking, Inc., Appellants


v.


Texas Workers' Compensation Insurance Facility, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. 94-02969, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING





PER CURIAM


	The parties have filed a motion stating that they have reached a settlement and
agreeing to dismissal of the suit.  The motion is granted.  See Tex. R. App. P. 59(a)(1)(A).  We
dismiss the appeal.  


Before Justices Powers, Jones and B. A. Smith
Appeal Dismissed on Joint Motion
Filed:   May 15, 1996
Do Not Publish